NO. 07-02-0343-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                   JANUARY 8, 2003

                         ______________________________


                   C. JASON WAGNER, INDIVIDUALLY, AND D/B/A
                          THE WAGCO CO., APPELLANT

                                            V.

                T. J. MEARS AND ZONA MEARS, INDIVIDUALLY AND
                    IN THEIR CAPACITY AS TRUSTEES FOR THE
                     MEARS FAMILY LIVING TRUST, APPELLEES


                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 48,464-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                         _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1


      In this proceeding, appellant Jason Wagner, individually and d/b/a The Wagco Co.,

appealed a judgment in favor of appellees T.J. Mears and Zona Mears, individually and

in their capacity as trustees for the Mears Family Living Trust.

      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2002).
      However, the parties have now filed a motion in which they certify that they have

settled and compromised all claims and controversies between them and neither of them

desires to pursue the appeal. The motion is in proper form and is filed before this court

has rendered any opinion in the case.


       Accordingly, the parties’ motion is granted and the appeal is dismissed. Tex. R.

App. P. 42.1(a). Having dismissed the appeal at the parties’ request, no motion for

rehearing will be entertained and the mandate will issue forthwith.



                                                John T. Boyd
                                                Senior Justice




                                            2